IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                               AT KNOXVILLE
                                                                     FILED
                                                                        July 9, 1998
George Killingsworth,                         )
                                              )   C.C.A. NO.03C01-9707-CR-00266
                                                                Cecil Crowson, Jr.
       Appellant,                             )                      Appellate C ourt Clerk
                                              )   Morgan County
VS.                                           )
                                              )
Charles Jones,                                )
                                              )
       Appellee.                              )   (Dismissal of Habeas Corpus Petition)
                                              )   AFFIRMED PURSUANT TO RULE 20


                                        ORDER



              The petitioner is appealing the trial court's denial of his petition for writ of

habeas corpus. Petitioner was indicted on one count each of aggravated rape and

aggravated sexual battery. Petitioner was tried and found guilty by a Davidson County jury.

The petitioner contends that the judgment entered against him is void because the

indictment failed to allege the mens rea of the offense charged.



              Regardless of whether this type claim should be raised in a petition for writ

of habeas corpus, on the merits the petitioner is not entitled to relief based on our Supreme

Court’s opinion in State v. Hill, 954 S.W.2d 725 (Tenn. Nov. 3, 1997).



              IT IS, THEREFORE, ORDERED that the state’s motion to affirm the

judgment pursuant to Rule 20 is granted. The judgment of the trial court is hereby

affirmed. The petitioner being indigent, costs of this appeal are taxed to the state.



              ENTER, this the _____ day of ______, 1998.


                                           _____________________________
                                           JERRY L. SMITH, JUDGE


CONCUR:


_____________________________
PAUL G. SUMMERS, JUDGE


_____________________________
CURWOOD WITT, JUDGE